              Case 2:19-cr-00091-MCE Document 276 Filed 12/14/20 Page 1 of 6


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 DAVID W. SPENCER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-00091-MCE
12                                 Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   JAMAINE DONTAE BARNES,                              DATE: December 17, 2020
     JAMAR DEONTAE BARNES,                               TIME: 10:00 a.m.
15   KAVIEO DAESHAUN LEE WILEY,                          COURT: Hon. Morrison C. England, Jr.
     VINCENT ISAIAH PATTERSON,
16   KADRENA LATRICE WATTS,
     CHEVELE BERNARD RICHARDSON, and
17   LAMONT MONTEZ THIBODEAUX,
18                                Defendants.
19

20
            This case is set for a status conference on December 17, 2020. By this stipulation, the parties
21
     request a continuance of the status conference to April 8, 2021, and to exclude time under Local Codes
22
     T2 and T4, for the reasons set forth below.
23
            On May 13, 2020, this Court issued General Order 618, which suspends all jury trials in the
24
     Eastern District of California “until further notice.” Further, pursuant to General Order 611, this Court’s
25
     declaration of judicial emergency under 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s
26
     Order of April 16, 2020 continuing this Court’s judicial emergency, this Court has allowed district
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               1
30    PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:19-cr-00091-MCE Document 276 Filed 12/14/20 Page 2 of 6


 1 judges to continue all criminal matters to a date after May 2, 2021.1 This and previous General Orders,

 2 as well as the declarations of judicial emergency, were entered to address public health concerns related

 3 to COVID-19.

 4          Although the General Orders and declarations of emergency address the district-wide health

 5 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

 6 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

 7 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 8 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 9 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153
10 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

11 findings on the record “either orally or in writing”).

12          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

13 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

14 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

15 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

16 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

17 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

18 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

19 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

20          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

21 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

22 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

23 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

24 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

25 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

26 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to
27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30     PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:19-cr-00091-MCE Document 276 Filed 12/14/20 Page 3 of 6


 1 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

 2 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

 3 by the statutory rules.

 4          In light of the societal context created by the foregoing, this Court should consider the following

 5 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

 6 justice exception, § 3161(h)(7) (Local Code T4).2

 7                                                STIPULATION

 8          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 9 through defendant’s counsel of record, hereby stipulate as follows:
10          1.      By previous order, this matter was set for status on December 17, 2020.

11          2.      By this stipulation, defendants now move to continue the status conference until April 8,

12 2021, and to exclude time between December 17, 2020, and April 8, 2021, under Local Codes T2 and

13 T4.

14          3.      The parties agree and stipulate, and request that the Court find the following:

15                  a)       The government has represented that the discovery associated with this case to

16          date includes more than 13,500 pages of investigative reports, photographs, affidavits, and other

17          documents; approximately 470 recorded phone calls intercepted pursuant to the Title III wiretap;

18          and other video and audio recordings. All of this discovery has been either produced directly to

19          counsel and/or made available for inspection and copying.

20                  b)       On or about January 27, 2020, attorney Mark Reichel was appointed as new

21          counsel of record for defendant Jamaine Barnes.

22                  c)       On July 14, 2020, defendant Lamont Thibodeaux made his initial appearance in

23          this district. Attorney Kelly Babineau was appointed to represent defendant Thibodeaux on or

24          about July 10, 2020.

25

26
27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 2:19-cr-00091-MCE Document 276 Filed 12/14/20 Page 4 of 6


 1                d)        Counsel for defendants need additional time to review the discovery in this case,

 2        to conduct independent factual investigation, to research trial and sentencing issues, to consult

 3        with their clients, and to otherwise prepare for trial.

 4                e)        Counsel for defendants believe that failure to grant the above-requested

 5        continuance would deny them the reasonable time necessary for effective preparation, taking into

 6        account the exercise of due diligence.

 7                f)        The government does not object to the continuance.

 8                g)        In addition, as was previously found at defendants’ arraignments on the

 9        Indictment (ECF Nos. 49, 66, 84, 239), and in this Court’s August 20, 2019 Order (ECF No.

10        112), October 29, 2019 Order (ECF No. 134), January 21, 2020 Order (ECF No. 155), June 8,

11        2020 Order (ECF No. 215), and August 31, 2020 Order (ECF No. 248), this case is “complex”

12        within the meaning of 18 U.S.C.§ 3161(h)(7)(A), B(ii) [Local Code T2], based on the number of

13        defendants, and the existence of a Title III wiretap resulting in hundreds of recorded

14        conversations.

15                h)        In addition to the public health concerns cited by the General Orders and

16        declarations of judicial emergency, and presented by the evolving COVID-19 pandemic, an

17        ends-of-justice delay is particularly apt in this case because counsel for some defendants are in

18        high-risk categories for COVID-19, as recognized by the Centers for Disease Control.

19                i)        Based on the above-stated findings, the ends of justice served by continuing the

20        case as requested outweigh the interest of the public and the defendant in a trial within the

21        original date prescribed by the Speedy Trial Act.

22                j)        For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

23        et seq., within which trial must commence, the time period of December 17, 2020 to April 8,

24        2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

25        T4] and 18 U.S.C.§ 3161(h)(7)(A), B(ii) [Local Code T2] because it results from a continuance

26        granted by the Court at defendant’s request on the basis of the Court’s finding that the ends of

27        justice served by taking such action outweigh the best interest of the public and the defendant in

28        a speedy trial.

     STIPULATION REGARDING EXCLUDABLE TIME               4
30   PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:19-cr-00091-MCE Document 276 Filed 12/14/20 Page 5 of 6


 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: December 10, 2020                                MCGREGOR W. SCOTT
 7                                                           United States Attorney
 8
                                                             /s/ DAVID W. SPENCER
 9                                                           DAVID W. SPENCER
                                                             Assistant United States Attorney
10

11   Dated: December 10, 2020                                /s/ Mark J. Reichel
                                                             Mark J. Reichel
12                                                           Counsel for Defendant
                                                             JAMAINE DONTAE BARNES
13
     Dated: December 10, 2020                                /s/ Etan Zaitsu
14                                                           Etan Zaitsu
                                                             Counsel for Defendant
15                                                           JAMAR DEONTAE BARNES
16
     Dated: December 10, 2020                                /s/ Christopher R. Cosca
17                                                           Christopher R. Cosca
                                                             Counsel for Defendant
18                                                           KAVIEO DAESHAUN LEE WILEY
19   Dated: December 10, 2020                                /s/ Dina L. Santos
                                                             Dina L. Santos
20                                                           Counsel for Defendant
                                                             VINCENT ISAIAH PATTERSON
21

22   Dated: December 10, 2020                                /s/ John R. Manning
                                                             John R. Manning
23                                                           Counsel for Defendant
                                                             KADRENA LATRICE WATTS
24
     Dated: December 10, 2020                                /s/ Tasha P. Chalfant
25                                                           Tasha P. Chalfant
                                                             Counsel for Defendant
26                                                           CHEVELE BERNARD RICHARDSON
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              5
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 2:19-cr-00091-MCE Document 276 Filed 12/14/20 Page 6 of 6

     Dated: December 10, 2020                       /s/ Kelly Babineau
 1                                                  Kelly Babineau
                                                    Counsel for Defendant
 2                                                  LAMONT MONTEZ THIBODEAUX
 3

 4                                      FINDINGS AND ORDER
 5        IT IS SO ORDERED.
 6 Dated: December 11, 2020

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME      6
30   PERIODS UNDER SPEEDY TRIAL ACT
